Case 1:20-cv-01677-KAM-VMS Document 61 Filed 04/21/20 Page 1 of 4 PageID #: 1594



  THE ROSEN LAW FIRM, P.A.
  Phillip Kim, Esq. (PK 9384)
  Laurence M. Rosen, Esq. (LR 5733)
  275 Madison Avenue, 40th Floor
  New York, New York 10016
  Telephone: (212) 686-1060
  Fax: (212) 202-3827
  Email: pkim@rosenlegal.com
  Email: lrosen@rosenlegal.com

  Counsel for Plaintiff Christophe Sterckx

                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK


                                                      Case No.: 1:20-cv-01677-KAM-VMS

 IN RE LUCKIN COFFEE INC. SECURITIES                  PLAINTIFF CHRISTOPHE
 LITIGATION,                                          STERCKX’S RESPONSE TO THE
                                                      COURT’S APRIL 16, 2020 ORDER
                                                      TO SHOW CAUSE



         Plaintiff Christophe Sterckx (“Plaintiff”), through undersigned counsel, hereby

  respectfully submits this response to the Court’s April 16, 2020 Order to Show Cause (the

  “OSC”) as to venue. For the reasons set forth below, the OSC should be discharged.

         Venue is proper in the United States District Court for the Eastern District of New York

  (“E.D.N.Y.”) as Defendant Luckin Coffee Inc. (“Luckin” or the “Company”) as well as the

  Underwriter Defendants1 conceded to litigate disputes which arise from the Company’s

  American Depositary Shares (“ADSs”) in the E.D.N.Y. A challenge to venue is waived if the

  action is brought in a court included in a deposit agreement’s forum selection clause. Pfeiffer v.

  Himax Techs., Inc., 530 F. Supp. 2d 1121, 1125 (C.D. Cal. 2008).
  1
    The “Underwriter Defendants” means Credit Suisse Securities (USA) LLC, Morgan Stanley &
  Co. LLC, China International Capital Corporation Hong Kong Securities Limited, Haitong
  International Securities Company Limited, KeyBanc Capital Markets Inc., and Needham &
  Company, LLC.

                                                  1
Case 1:20-cv-01677-KAM-VMS Document 61 Filed 04/21/20 Page 2 of 4 PageID #: 1595



         Luckin registered its ADSs by filing a registration statement in May 2019 on Form F-1

  with the U.S. Securities and Exchange Commission (“SEC”). Compl. ¶31. The deposit

  agreement between Luckin, the Bank of New York Mellon as Depositary, and all Owners and

  Holders of Luckin’s ADSs (the “Deposit Agreement”) is attached as Exbibit 4.3 to Luckin’s

  registration statement.2 The Underwriter Defendants were parties to the Deposit Agreement as

  they were Owners and Holders of Luckin ADSs. The Company sold its ADSs to the Underwriter

  Defendants who then sold Luckin ADSs to investors. Pravin Banker Assocs., Ltd. v. Banco

  Popular del Peru, 9 F. Supp. 2d 300, 303 (S.D.N.Y. 1998) (underwriters received ADRs from

  company and then sold ADRs to investors).

         Pursuant to Section 7.7 of the Deposit Agreement, Luckin as well as the Underwriter

  Defendants “consent[] and submit[] to the jurisdiction of any state or federal court in the State of

  New York in which any Proceeding may be instituted.”3 This Court falls into this category.

  Accordingly, Luckin and the Underwriter Defendants have agreed that venue is proper in

  E.D.N.Y. and to litigate this action in this Court.

         Since Luckin and the Underwriter Defendants have consented to litigation in the

  E.D.N.Y., venue is proper as to the remaining defendants, Luckin’s officers and directors.4 A

  “court need not consider whether venue is proper for the other defendants: where venue is proper

  for one defendant, venue is proper for all.” Pan Int'l Gaming, Inc. v. Tropical Int'l Sports, Inc.,


  2
    Available at
  https://www.sec.gov/Archives/edgar/data/1767582/000104746919002872/a2238583zex-
  4_3.htm.
  3
    Id. at page 34.
  4
    As the Deposit Agreement was incorporated by reference and attached to Luckin’s registration
  statement, Luckin’s officer and directors were aware or should have been aware of the Deposit
  Agreement’s contents as they signed or authorized the signing of the registration statement.
  Compl. ¶¶11, 14-20. Accordingly, each defendant knew that litigation could be initiated in this
  Court. Thus, by proceeding with Luckin’s initial public offering, each defendant agreed to venue
  of the E.D.N.Y.

                                                    2
Case 1:20-cv-01677-KAM-VMS Document 61 Filed 04/21/20 Page 3 of 4 PageID #: 1596



  No. 99 CIV. 9182 (SHS), 2000 WL 60191, at *1 (S.D.N.Y. Jan. 25, 2000) citing Sec. Inv'r Prot.

  Corp. v. Vigman, 764 F.2d 1309, 1317 (9th Cir. 1985) (“where an action is brought against

  multiple defendants alleging a common scheme of acts or transactions in violation of securities

  statutes, so long as venue is established for any of the defendants in the forum district, venue is

  proper as to all defendants.”). The complaint alleges that each defendant made false and

  misleading statements to Luckin investors by signing, authorizing the signing of, and/or

  disseminating the false and misleading offering documents and other public statements. Since

  each defendant was responsible for the contents and dissemination of Luckin’s offering

  documents, as alleged in the complaint, their actions together misled the investing public and

  artificially inflated the Company’s ADS price. As a result of Defendants’ actions, venue is

  proper in this Court as to each defendant.

         In sum, Plaintiff respectfully requests that the OSC be discharged.



  Dated: April 21, 2020                        Respectfully submitted,

                                               THE ROSEN LAW FIRM, P.A.

                                               /s/Phillip Kim
                                               Phillip Kim, Esq. (PK 9384)
                                               Laurence M. Rosen, Esq. (LR 5733)
                                               275 Madison Avenue, 40th Floor
                                               New York, New York 10016
                                               Telephone: (212) 686-1060
                                               Fax: (212) 202-3827
                                               Email: pkim@rosenlegal.com
                                               Email: lrosen@rosenlegal.com

                                               Counsel for Plaintiff Christophe Sterckx




                                                  3
Case 1:20-cv-01677-KAM-VMS Document 61 Filed 04/21/20 Page 4 of 4 PageID #: 1597



                                 CERTIFICATE OF SERVICE

         I hereby certify that on April 21, 2020, a true and correct copy of the foregoing document

  was served by CM/ECF to the parties registered to the Court’s CM/ECF system.


                                       /s/Phillip Kim




                                                 4
